                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

 UNITED STATES OF AMERICA                              )
                                                       )
        v.                                             )             2:19-CR-96
                                                       )             JUDGE GREER
 JOSEPH WESLEY HARRISON                                )



 TO THE HONORABLE MAGISTRATE OF THE ABOVE COURT:

             PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

        Your petitioner, United States of America, by and through the United States Attorney for

 the Eastern District of Tennessee, respectfully shows:

                                                  I.

        That Joseph Wesley Harrison is now in the custody of the Southwest Regional Jail, in

 Abingdon, Virginia, pursuant to a lawful commitment.

                                                 II.

        That there is pending against the defendant, Joseph Wesley Harrison, in this District the

 above-captioned case, which is set for an Initial Appearance hearing, or for his case to be

 otherwise disposed of upon said indictment heretofore returned against him, on July 31, 2019, in

 the United States District Court for the Eastern District of Tennessee, at Greeneville, Tennessee,

 at 1:30 p.m. that day and each day thereafter until said case has been disposed.



        WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue a writ

 of habeas corpus ad prosequendum to the Jailer, Southwest Regional Jail, in Abingdon, Virginia,

 commanding him to produce the said Joseph Wesley Harrison before this Court at the time and




Case 2:19-cr-00096-JRG-CRW Document 58 Filed 07/23/19 Page 1 of 2 PageID #: 82
 place aforesaid for the purpose aforesaid, and that if the said Jailer so elects, the United States

 Marshal for the Eastern District of Tennessee, or any other duly authorized United States

 Marshal or Deputy United States Marshal, be ordered and directed to receive said Joseph Wesley

 Harrison into his custody and possession at said Southwest Regional Jail, in Abingdon, Virginia,

 and under safe and secure conduct to have him before the Judge of our District Court at the time

 and place aforesaid for the purpose aforesaid, and to return him to said Jailer, Southwest

 Regional Jail, in Abingdon, Virginia, as aforesaid.

        Respectfully submitted, this the 23rd day of July, 2019.

                                                J. DOUGLAS OVERBEY
                                                UNITED STATES ATTORNEY


                                          By:    s/ Thomas A. McCauley
                                                THOMAS A. MCCAULEY
                                                ASSISTANT U.S. ATTORNEY




                                                   2

Case 2:19-cr-00096-JRG-CRW Document 58 Filed 07/23/19 Page 2 of 2 PageID #: 83
